Citation Nr: 1718599	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-04 693	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected psychosis associated with organic brain syndrome due to hallucinogenic drugs prior to August 27, 2015, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:  Donald A. Anderson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2008 rating decision continued the zero percent rating then in effect for the Veteran's service-connected psychosis associated with organic brain syndrome due to hallucinogenic drugs.  This claim arose from an increased rating claim received from the Veteran on July 14, 2008.  
The RO later, as part of a March 2009 rating decision, increased the disability rating assigned to the Veteran's service-connected disability to 30 percent, effective from July 14, 2008.  In December 2015, the RO again increased the disability rating assigned to the Veteran's service-connected disability to 70 percent, effective from August 27, 2015.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2016, the Board remanded this matter for further evidentiary development.

In January 2017, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) as secondary to service-connected psychosis associated with organic brain syndrome due to hallucinogenic drugs has been raised by the record in a statement received in May 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In May 2016, the Veteran submitted a January 2011 letter from the Social Security Administration (SSA) notifying him that on December 2010, a decision was made that he met the medical requirements to receive Supplemental Security Income (SSI) as of May 2009 based on being disabled.  During the Veteran's January 2017 Board hearing, he testified that he was approved for SSA benefits based solely on his psychiatric disability.  

VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (b), (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(1) (2016).  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to the claim on appeal at this time.  On remand, SSA records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).
	
Accordingly, the case is REMANDED for the following action:

1. Request from the SSA any records relating to any application for disability benefits filed by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.

2. Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




